Citation Nr: 1433691	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee disability.    

2.  Entitlement to service connection for a right knee disability.       

3.  Entitlement to service connection for high cholesterol.   

4.  Entitlement to service connection for arthritis.    

5.  Entitlement to service connection for a lung disorder to include lung cancer, a cyst on the chest, and breathing problems.   

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for myocardial infarction

8.  Entitlement to service connection for peripheral artery disease and vascular disease.       

9.  Entitlement to service connection for an eye disability manifested by watering eyes.      

10.  Entitlement to service connection for a left heel disability.    

11.  Entitlement to service connection for a dental disability manifested by broken teeth.  

12.  Entitlement to service connection for tinnitus.   

13.  Entitlement to service connection for degenerative disc disease of the lumbar spine.      

14.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.   

15.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for heart bypass graft.     


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in September 2005 and January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The September 2005 decision denied entitlement to service connection for a back disability, a left knee disability, hearing loss, heart disorder manifested by a bypass graft, and a vision disorder.  The Veteran was notified of this decision and he only filed a notice of disagreement as to the issues of entitlement to service connection for a back disability and a left knee disability.  The Veteran did not appeal the issues of service connection for a vision disorder, hearing loss, and a heart disorder. Thus, the decision as to these issues is final.  

The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection for hearing loss and heart bypass graft prior to addressing the claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In May 2014, the Veteran cancelled his request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  Appellate review may proceed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for degenerative disc disease of the lumbar spine, a lung disorder, a dental disability, an eye disorder manifested by watering eyes, tinnitus, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought medical treatment for a sore knee in service on one occasion in October 1966, he did not have chronic knee symptoms in active service or continuous or recurrent symptoms since service separation, there is no current evidence of arthritis in the knees, and the current knee disorders to include left knee strain first manifested many years after service separation and are not related to disease or injury or other event in active service but are related to age. 

2.  Hyperlipidemia or high cholesterol is a laboratory finding and is not a disability for VA compensation purposes.

3.  The Veteran does not have current arthritis of the joints other that the spine substantiated by x-ray evidence.      

4.  No vascular injury, disease, or chronic symptoms of hypertension or cardiovascular disease to include a myocardial infarction were manifested during service, and the Veteran did not continuously manifest symptoms of hypertension, a myocardial infarction, or cardiovascular disease in the years after service. 

5.  Hypertension, myocardial infarction, and cardiovascular disease were not manifested to a degree of ten percent within one year of service separation but first manifested many years after service, and are not related to any in-service injury, disease or event.   

6.  No vascular injury, disease, or chronic symptoms of vascular disease or peripheral artery disease were manifested during service, and the Veteran did not continuously manifest such symptoms in the years after service. 

7.  Vascular disease and peripheral artery disease were not manifested to a degree of ten percent within one year of service separation but first manifested many years after service, and are not related to any in-service injury, disease or event.   

8.  A left heel disability was not shown during the Veteran's active duty service or for many years thereafter, and is not related to any in-service injury, disease or event.   

9.  In a September 2005 decision, the RO denied service connection for hearing loss on the basis that there was no evidence of noise exposure in service or a nexus to service.  The Veteran was notified of this decision and he did not file a timely appeal.     

10.  Evidence received since the September 2005 decision is new, and in conjunction with previously considered evidence does relate to an unestablished fact that is necessary to substantiate the claim for service connection for hearing loss.   

11.  In a September 2005 decision, the RO denied service connection for heart bypass graft disability on the basis that there was no evidence of a heart disability in service or a nexus to service.  The Veteran was notified of this decision and he did not file a timely appeal.     

12.  Evidence received since the September 2005 decision is not new, and in conjunction with previously considered evidence does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a heart bypass graft disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for left and right knee disabilities have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  There is no legal basis for entitlement to service connection for hyperlipidemia or high cholesterol.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for hypertension, myocardial infarction, and cardiovascular disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for peripheral vascular disease and vascular disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a left heel disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The September 2005 decision to deny service connection for heart bypass graft and hearing loss is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

8.  The evidence received subsequent to the September 2005 decision is new and material to reopen service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

9.  The evidence received subsequent to the September 2005 decision is not new and material to reopen service connection for heart bypass graft.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA provided notice letters to the Veteran in June 2005 and September 2007, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The September 2007 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the claims for service connection for heart bypass and hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The RO conducted a search for the Veteran's clinical records from the hospital in Fort Bragg in 1968 and no records were located.  VA treatment records dated from 2004 to September 2009 are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

A VA examination of the claimed knee disabilities was conducted in 2013 and a medical opinion was obtained as to the nature and etiology of the claimed disabilities.  The VA examination was conducted by a VA physician and was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the Veteran was not afforded a VA examination addressing his claimed high cholesterol, arthritis, left heel disability, hypertension, myocardial infarction, and vascular disease.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  A VA examination under the standards of McLendon is not required in this case.  As will be discussed in detail below, there is no competent evidence of a current diagnosis of arthritis.  There is no competent evidence of arthritis, cardiovascular disease, or vascular disease during active service or a continuity of symptoms since service.  There is no indication of an association between the claimed disorders and service.  The first evidence of the claimed disorders is dated almost 30 years after service separation.  There is sufficient competent medical evidence on file for VA to make a decision on the claim

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


II. New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Analysis

In this case, the RO issued a decision in September 2005 which denied service connection for bilateral hearing loss and heart bypass.  The RO found that there was evidence of current bilateral hearing loss but no evidence of noise exposure in service.  The RO also found that while there is evidence that the Veteran underwent a heart bypass graft in 1997, there was no evidence of heart disease in service.  The Veteran was notified of the decision and he did not perfect an appeal.  The September 2005 decision is final as to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2005 decision consisted of the Veteran's service treatment records; A December 2004 letter from the Railroad Retirement Board; an audiometric test report from T.K. Group; records from the Oak Forest Hospital; and records from the Ingalls Hospital dated in 1997.  


Claim to Reopen Service Connection for Hearing Loss

In July 2007, the Veteran applied to reopen his previously denied claim for service connection for bilateral hearing loss.  The additional evidence received in support of his claim includes the Veteran's own lay statements made at the RO hearing in June 2010 and a July 2006 audiology VA treatment record.    

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims on appeal.  At the hearing before the RO in June 2010, the Veteran stated that he had hearing loss since a grenade exploded in service during training.  See the RO hearing transcript, pages 10-11.  A June 2006 VA audiology consult record indicates that the Veteran reported that he began to notice bilateral hearing loss in service and he believed the hearing loss was caused by exposure to rifle fire in service.  

The Veteran's lay statements are considered new evidence since this evidence is neither cumulative nor redundant of the evidence that was of record in September 2005.  This evidence is also material because the lay statements tend to show that the Veteran has had noise exposure in service.  The Veteran is competent to describe firsthand experiences such as being exposed to loud noise and he is competent to report observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Lay statements are presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, the lay statements show a possible in service event that may have led to the current bilateral hearing loss.  This evidence is material because it addresses an unestablished fact which is whether the Veteran had noise exposure in service.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's previously denied bilateral hearing loss claim is reopened. 



Claim to Reopen Service Connection for Heart Bypass

In July 2007, the Veteran applied to reopen his previously denied claim for service connection for heart bypass.  Since the September 2005 decision, additional evidence has been received.  The additional evidence received in support of his claim consists of a March 2007 VA hospital record; VA treatment records dated from July 2007 to September 2009; a July 2007 statement from W.B.; a March 2008 statement from Dr. M.H.; private medical records from Oak Forest; the Veteran's own lay statements made at the RO hearing in June 2010 and VA examination reports dated in October 2013 showing an examination of the spine and knees.  

The Board has reviewed the evidence submitted to the record since the September 2005 decision and finds that new and material evidence has not been received, and the claim for service connection for heart bypass is not reopened. 

The private medical records from Oak Forest were part of the record at the time of the September 2005 decision.  Therefore, this evidence is duplicative and is not new.  

The VA treatment records and the VA hospital records show a history of triple bypass surgery in the 1990's.  This is not new evidence since evidence of a triple bypass surgery in 1997 was already established at the time of the September 2005 decision.  See for instance the records from Ingalls Hospital dated in 1997 which show that the Veteran underwent a triple bypass surgery.  The continued duration of a symptom or diagnosis does not render it new evidence.  Thus, this evidence is not new. 

The VA examination reports dated in October 2013, the March 2008 statement by Dr. M.H., and the July 2007 lay statement from W.B. are new evidence because this evidence was not part of the record at the time of the September 2005 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for heart bypass.  This additional evidence does not address pertinent symptoms or disorders, and does not address the cause of the heart bypass surgery.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility that the Veteran's heart bypass surgery was incurred in active service or is related to active service. 

The Veteran's testimony at a hearing before the RO in June 2010 is not new and material evidence.  At the hearing before the RO, the Veteran stated that the heart bypass surgery was due to the motor vehicle accident in service in 1968.  See the RO hearing transcript dated in June 2010, pages 9-10.  The Board finds that these statements are new but are not material.  The Veteran's statements do not relate to an unestablished fact necessary to substantiate the claim for service connection for heart bypass.  The Veteran's testimony does not reflect evidence of a heart condition during service.  In fact, he testified that he had not sought treatment for the heart while in service.  While the Veteran has raised a new theory of entitlement, it is noted that irrespective of whether it was considered expressly by the RO at the time of the prior denial of service connection in September 2005, this contention does not raise a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit or the same disability, they constitute the same claim').  Nevertheless, the Board recognizes that, while asserting a new theory of entitlement does not automatically require VA to reopen a previously denied claim, it is possible that the Veteran's lay contentions and the additional evidence received concerning the alternate theory may constitute new and material evidence under the facts and circumstances of a particular case.  The Board carefully reviewed the lay statement to determine whether his statements and additional evidence were sufficient to reopen the claim.  However, in this case, evidence of the motor vehicle accident was previously of record and the Veteran further testified that he had not treated for his heart during service and it started later on.  In light of this, this evidence does not raise a reasonable possibility that the heart bypass surgery in 1997 was caused by an event or injury or disease in service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly an event in service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for heart bypass.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 

III.  Service Connection

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, cardiovascular disease, and malignant tumors are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for Left and Right Knee Disabilities

The Veteran contends that his current knee disabilities were incurred in service after he sustained injuries in a motor vehicle accident in service in 1968.  At the hearing before the RO in June 2010, the Veteran stated that he sustained injuries to the knees when he was in a motor vehicle accident.  He asserts that he was thrown through the windshield and the car rolled over 5 times.  See the RO hearing transcript, dated in June 2010, pages 4-5.  At the October 2013 VA examination, the Veteran reported that he fell in service in 1966 during physical training and he landed on his knees and wrists.  

The Board finds that the Veteran is competent to report sustaining injuries in a motor vehicle accident in service since this lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board considers the Veteran's statements regarding the motor vehicle accident to have some credibility as the statements are consistent with service treatment records.  However, the Veteran's statements as to the extent of his injuries sustained in the motor vehicle accident are not competent or credible.  The Board finds that the Veteran's statements alone are not sufficient to establish the extent of the knee injuries or clinical diagnosis in service.  The record shows that the Veteran's occupation in service was described as medical specialist.  However, the evidence of record does not establish they type of medical training that the Veteran underwent.  The service records do not document the completion of any medical classes or courses.  Therefore, his statements as to the diagnosis of any knee disability are not competent.     

Service treatment records show that the Veteran reported having a sore knee and feet in October 1966.  A January 1968 service treatment record notes that the Veteran had muscular soreness after a privately-owned vehicle accident.  Examination revealed that the Veteran was tender over the ribs, there was no pleurisy, and the abdomen was negative.  The service treatment record do not document a diagnosis of a knee disability and do not show any other medical treatment or complaints pertinent to the knees.  The July 1968 service separation examination report notes that the Veteran denied having swollen or painful joints or a trick or locked knee.  Physical examination of the lower extremities was normal.  The Veteran separated from service in September 1968.  

There is competent and credible evidence of current left and right knee disabilities.  The October 2013 VA examination report shows a diagnosis of left knee strain and shows objective findings of intermittent pain and limited motion on the right knee.  X-ray examination did not reveal any findings of degenerative or traumatic arthritis of the knees.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left and right knee disabilities did not manifest in service and are not otherwise related to active service.   

The Board finds the weight of the competent and credible evidence shows that the Veteran injured his knees in active service and received medical treatment for soreness.  The Veteran is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau; supra.  As noted, the service treatment records document that the Veteran was treated on one occasion for a sore left knee in October 1966 and was treated for muscular soreness in January 1968 after the motor vehicle accident.  The knees were normal upon separation examination in July 1968.  The service treatment records do not document chronic and recurrent symptoms of left and right knee disabilities after the in-service injuries.  The Veteran does not provide lay evidence of chronic and recurrent symptoms of knee disabilities in service and continuous symptoms after service.  The Veteran only makes a general assertion that the current knee disabilities are due to the injuries in service.  The Board finds that the service treatment records are probative because they are contemporaneous to the time period of the injuries.  The weight of the competent and credible evidence establishes that the Veteran's left and right knees were normal upon service separation in July 1968.  

The first evidence of complaints of a knee disability is in April 2005, over 30 years after service separation, when the Veteran filed his initial claim for compensation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the Veteran's right and left knee disabilities were first diagnosed many years after active service and are not caused by any in-service event and are not related to active service. The Veteran was afforded a VA examination in October 2013.  The October 2013 VA examination report indicates that the Veteran reported to the examiner that he injured his knees in service in a fall and in the motor vehicle accident.  The examiner noted that after the knee injuries, the Veteran was able to continue in the military for two more years and then work as an inspector for a railroad for 23 years after service.  It was noted that the Veteran reported that the pain in his knees was intermittent and he did not seek any further intervention of the knees until 2006.  The VA examiner opined that the Veteran's left and right knee disabilities were not caused by the injury in service as the conditions appeared to be more age related. The examiner noted that the Veteran was able to continue in the military after the knee injury and work for 23 years after service with minimal limitations.  The examiner further noted that the knee pain did not prompt the Veteran to get the knees evaluated for many years after the in-service injury.  

The Board finds the October 2013 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA physician specifically addressed the service treatment records and the Veteran's lay statements concerning the knee injuries and symptoms in service and considered such findings when rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez, 22 Vet. App. 295. 

There is no competent evidence which relates the current knee disabilities to service.  The Veteran himself has attempted to relate the current left and right knee disabilities to his active service.  Although the Veteran, as a lay person, is competent to describe observable symptoms such as pain and firsthand events and he may be competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology of the current knee disabilities would require medical expertise and knowledge of the complexities of the musculoskeletal system and it is not shown that the Veteran has this knowledge or expertise.  As noted, the Veteran's military occupation is noted to be medical specialist but the record does not establish they type of medical training that the Veteran had undergone in service.  The Board finds the VA physician's medical opinion dated to October 2013 to have more probative value and it outweighs the Veteran's own lay assertions.  

The Board finds that the weight of the competent and credible evidence establishes that the current left and right knee disabilities did not manifest in service, the Veteran injured his left and right knees in active service but he did not have chronic or recurrent knee symptoms after the injuries in service or soon after service, the knees were normal upon separation examination in 1968, the knee disabilities first manifested many years after service separation, and are not medically related to injury or other incident of active service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left and right knee disabilities and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .

Analysis: Service Connection for Hyperlipidemia and High Cholesterol

The Veteran contends that he has a current disability manifested by high cholesterol or hyperlipidemia that is related to service.  There is competent evidence showing a finding of hyperlipidemia.  See a November 2005 VA medical report showing a diagnosis of hyperlipidemia.  The Board notes that a finding of hyperlipidemia, in and of itself, is a laboratory value and not a disease or injury for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (indicating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities to be recognized by the rating schedule). 

The Court has held that Congress has specifically limited service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As hyperlipidemia does not constitute a disability, service connection for hyperlipidemia cannot be awarded regardless of whether the Veteran has the claimed findings.  Indeed, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hyperlipidemia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Arthritis and a Left Heel Disability

The Veteran asserts that service connection is warranted for arthritis of various joints and a left heel disability.  At the hearing before the RO in June 2010, the Veteran stated that he sustained injuries to his joints when he was in a motor vehicle accident.  He asserts that he was thrown through the windshield and the car rolled over 5 times.  See the RO hearing transcript, dated in June 2010, pages 4-5.  

The Board finds that the Veteran is competent to report sustaining injuries in a motor vehicle accident in service since this lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board considers the Veteran's statements regarding the motor vehicle accident to have some credibility as the statements are consistent with service treatment records.  However, the Veteran's statements as to the extent of his injuries sustained in the motor vehicle accident are not competent or credible for the same reasons as discussed above.  The Board finds that the Veteran's statements alone are not sufficient to establish the extent of the knee injuries or clinical diagnosis in service. The record shows that the Veteran's occupation in service was described as medical specialist.  However, the evidence of record does not establish they type of medical training that the Veteran underwent.  The service records do not document the completion of any medical classes or courses.  Therefore, his statements as to the diagnosis of any joint disability or heel disability in service are not competent.     

Service treatment records show that the Veteran reported having sore feet in October 1966.  A January 1968 service treatment record notes that the Veteran had muscular soreness after a privately-owned vehicle accident.  It was noted that the Veteran was tender over the ribs, there was no pleurisy, and examination of the abdomen was negative.  The service treatment record do not document a diagnosis of arthritis or a heel disability and do not show any other medical treatment or complaints pertinent to the joints or heel.  The July 1968 service separation examination report notes that the Veteran denied having swollen or painful joints or arthritis.  He reported having foot trouble.  Physical examination of the upper and lower extremities and feet was normal.  The Veteran separated from service in September 1968.  

The weight of the evidence does not establish a current diagnosis or objective findings of arthritis of the joints (other than the spine which is discussed in the remand portion of the decision) or a left heel disability.  The Veteran has only made general assertions that he has arthritis in all of his joints and a left heel disability.  He has not provided any lay evidence of symptoms in active service or after service separation.  He has not provided any detailed statements regarding current symptoms.  

The service records show that the Veteran had training as a medical specialist in active service.  However, the Board finds that he is not competent to render a medical diagnosis.  See Jandreau, supra.  There is no evidence showing the extent of the Veteran's medical knowledge and training in active service.  It is unclear whether the Veteran has the medical training to render a medical diagnosis.  

Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions.  A diagnosis of arthritis requires clinical or diagnostic testing such as x-ray examination.  There are no x-ray findings of record which support the Veteran's assertions that he has arthritis of the joints.  Additionally, an opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran has not submitted or identified evidence of a current diagnosis of arthritis of the joints or a left heel disability. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. At 225.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden, 381 F.3d at 1167.   

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of arthritis (other than arthritis in the spine) or a left heel disorder.  The weight of the evidence establishes that the Veteran does not have a current disability.  The preponderance of the evidence is against the claim for service connection for arthritis and a left heel disability and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims of service connection for arthritis and a left heel disability is denied.

Analysis: Service Connection for Hypertension, Myocardial Infarction, Vascular Disease, and Peripheral Artery Disease

The Veteran contends that the current hypertension, vascular disease, and peripheral artery disease and the myocardial infarction in 1997 are related to active service.  The Veteran relates the claimed disabilities to the motor vehicle accident in service.  See the June 2010 RO personal hearing transcript.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the hypertension, myocardial infarction, vascular disease, and peripheral artery disease did not manifest in service or to a compensable degree within one year of service separation and are not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of hypertension, myocardial infarction, vascular disease, and peripheral artery disease in service or continuous symptoms after service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.  

The service treatment records do not document complaints, treatment, or diagnosis of hypertension, myocardial infarction, vascular disease, or peripheral artery disease.  The July 1968 service separation examination report notes that the Veteran denied having high or low blood pressure.  His blood pressure reading was 114/72.  He reported having shortness of breath and chest pain and the examiner noted that these were minor problems in the past.  Physical examination of the heart and cardiovascular system was normal.  The Veteran separated from service in September 1968.  

The Board finds that the weight of the competent and credible evidence establishes that the claimed hypertension, vascular disease, and peripheral artery disease did not manifest within one year of service separation and first manifested over 30 years after service separation.  See the December 2005, May 2007, and July 2009 VA treatment records and diagnostic reports.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran had a myocardial infarction in 1997, almost 30 years after service separation.  See the Ingalls Hospital records dated in 1997.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted. 

The first evidence of diagnosis and treatment for hypertension is in December 2005, over 30 years after service separation.  A December 2005 VA treatment record notes that the blood pressure reading was 147/83.  The assessment was hypertension, blood pressure goal less than 140/90.  A May 2006 VA treatment record notes that the Veteran was prescribed medication for the blood pressure. VA treatment records first note a diagnosis of peripheral vascular disease in May 2007.  A carotid lab study dated in July 2009 shows a diagnosis of carotid artery stenosis on the left and right.  The evidence shows that the Veteran had a myocardial infarction in 1997.  See the Ingalls Hospital records dated in 1997.   Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent medical evidence of record indicating that the current hypertension, myocardial infarction, vascular disease, and peripheral artery disease are related to disease, injury, or other event in service.  The Veteran himself has attempted to relate the hypertension, myocardial infarction, vascular disease, and peripheral artery disease to his active service and the motor vehicle accident in service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms such as pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of hypertension or cardiovascular disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  The record shows that the Veteran's occupation in service was described as medical specialist.  However, the evidence of record does not establish the type of medical training that the Veteran underwent.  The service records do not document the completion of any medical classes or courses.  Therefore, his statements as to the etiology of hypertension or cardiovascular or vascular disease that manifested 30 years after service to an event in service are not competent.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular systems and the various causes of unobservable hypertension, cardiovascular disease and vascular disease, and would involve objective clinical testing that the Veteran is not competent to perform.

There is no competent medical evidence of record indicating that the current hypertension, myocardial infarction, cardiovascular disease, and vascular disease were incurred in or are medically related to injury, disease or other event in service.  The weight of the evidence establishes that the Veteran did not have these diseases in service and the claimed diseases first manifested over 30 years after service.  There is no competent medical evidence of record relating the current hypertension, cardiovascular disease, and vascular disease to service.  There is no competent medical evidence of record relating the myocardial infarction in 1997 to service.  For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, myocardial infarction, cardiovascular disease, vascular disease and peripheral artery disease, including as a presumptive disease and on a direct basis, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for hyperlipidemia and high cholesterol is denied.

Service connection for arthritis is denied.

Service connection for left heel disability is denied.   

Service connection for hypertension is denied. 

Service connection for myocardial infarction is denied. 

Service connection for peripheral artery disease and vascular disease is denied.

New and material evidence having been received, the claim for service connection for hearing loss is reopened and the appeal is granted to that extent.  

New and material evidence not having been received, the appeal to reopen service connection for a heart bypass disability is denied.


REMAND

Regarding the claims for service connection for degenerative disc disease of the lumbar spine and a ling disorder to include lung cancer, breathing problems, and a cyst on the chest, the Board finds that additional development is necessary.  At the hearing before the RO in June 2010, the Veteran stated that he recently received treatment for the lumbar spine disability at the VA healthcare system.  See the RO hearing transcript, dated in June 2010, pages 6-7.  He also stated that he had an appointment at VA the next week to find out if he still had lung cancer.  Id.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (West 2002).  The RO should obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the claimed lumbar spine disability, lung disorder, bilateral hearing loss, tinnitus, eye disability, and dental disability from September 2009 to present.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that medical examination is necessary to determine whether the Veteran's claimed dental disability, eye disability manifested by watering eyes, bilateral hearing loss, and tinnitus first manifested in service or are medically related to injury or another event or incident of active service.  

The Veteran asserts that he has a dental disability manifested by broken teeth due to the motor vehicle accident in service.  Service treatment records show that the Veteran underwent a dental examination upon enlistment examination in September 1966.  The Veteran did not undergo any additional dental examination or treatment in service.  A January 1968 service treatment record indicates that the Veteran was treated for muscular soreness after a motor vehicle accident.  The note does not document dental trauma due to the motor vehicle accident.  However, at the hearing before the RO in June 2010, the Veteran stated that he sustained broken teeth due to the 1968 motor vehicle accident.  He stated that he was thrown through the windshield.  See the RO hearing transcript, dated in June 2010, pages 4-5 and 11.  The September 1968 separation examination report indicates that the Veteran denied having severe tooth trouble.  The report does not document a dental examination on separation.    

The Veteran, as a layperson, is competent to report observable symptoms, such as breaking a tooth during service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  This is sufficient evidence to warrant an examination, since there is competent evidence of symptoms and injury in service, current symptoms of disability, and a report of symptoms since service that suggests a possible association to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a dental examination is necessary in this matter to assist in determining whether the Veteran has a dental disability manifested by broken teeth due to dental trauma in service.  

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure in service and therefore, service connection is warranted.  The Veteran asserts that he has had bilateral hearing loss since a grenade exploded near him in service during training.  See the RO hearing transcript, dated in June 2010, pages 10-11.  The Veteran also contends that he has had hearing loss and tinnitus since exposure to rifle fire on a rifle range in service.  See the RO hearing transcript, dated in June 2010, pages 10-11, and the July 2006 VA audiology treatment record.  At the July 1968 separation examination, the Veteran reported having ear, nose, and throat trouble but it was not specified what the trouble was.  A December 2006 VA otolaryngology report shows diagnoses of tinnitus and mild to severe sensorineural hearing loss.  This is sufficient evidence to warrant an examination.  See McLendon, supra.  

The Veteran asserts that he has an eye disability manifested by watering eyes that is related to service.  The Veteran asserts that he has had watering eyes since being exposed to tear gas in service.  See the RO hearing transcript, dated in June 2010, pages 10-11.  At the July 1968 separation examination, the Veteran reported having eye trouble.  The examiner noted that his "eyes run water."  VA treatment records dated in November 2005 show a diagnosis of dry eye syndrome.  In a March 2008 statement, a VA physician in the eye clinic indicated that the Veteran had complaints of excessive eye watering and the Veteran had stated that he experienced this problem and a foreign body sensation in his eyes since basic training.  The VA physician stated that the Veteran had dry eye syndrome which caused his eyes to produce excess tears.  This is sufficient evidence to warrant an examination.  See McLendon, supra.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the claimed dental disability, bilateral hearing loss, tinnitus, eye disability, lumbar spine disability and lung disorder.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for claimed dental disability, bilateral hearing loss, tinnitus, eye disability, lumbar spine disability and lung disorder from September 2009.  

2.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the claimed dental disability, bilateral hearing loss, tinnitus, eye disability, lumbar spine disability and lung disorder.   

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

The letter should notify the Veteran that he may submit medical evidence or treatment records to support his claims.

3.  Schedule the Veteran for a dental examination in order to evaluate the current nature and etiology of his claimed dental disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyolitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease. 

For any dental disorder found, the examiner should state whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to any dental trauma during military service.  The examiner should address any dental treatment records in the claims file, and any lay evidence regarding any trauma suffered in service, symptomatology in service and continuity of symptomatology after service.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current hearing loss and tinnitus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examination of hearing impairment should be conducted without the use of hearing aids. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a current hearing loss disability and/or tinnitus due to noise exposure or another event or incident of his active service. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  Schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed eye disability manifested by excessive tearing.  The claims folder should be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be accomplished and all clinical findings and diagnoses pertinent to the right shoulder should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current eye disability to include dry eye syndrome was incurred in or is causally related to any event or incident of the Veteran's service.  The Veteran reported having symptoms of eye watering in service and since service.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

6.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


